Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townley et al (2016/0331459).
	Townley et al provide a device for treating conditions within a nasal cavity (Abstract) comprising a multi-segment end effector (Figure 4, for example) for delivering energy to one or more target sites.  The end effector has a proximal segment (nearer to shaft 408) and a distal segment portion of arms nearer shaft 450) spaced from the proximal segment.  Numerous embodiments depict an end effector with what may be considered proximal and distal segments.
	Regarding claim 2, each segment comprises a set of flexible support elements with a first set of electrodes and the distal segment has a second set of flexible support elements with electrodes thereon (Figure 4, for example).  Regarding claim 3, the proximal and distal segments are transformable between retracted and expanded configurations (Figure 4 in the expanded configuration).  Regarding claim 4, each segment comprises a pair of struts provided in a loop shape (Figure 4).  Regarding claims 6 and 7, the struts include shape memory composite wires (par. [0070], for example).  Regarding claims 8-10, the Townley device delivers RF energy and is used to perform the claimed procedures (Abstract and par. [0003], for example).
	Regarding claim 11, Townley discloses the methods for performing the steps including advancing the multi-segment device as addressed with respect to claim 1 above.  Regarding claims 12-14 and 16-20, see discussion of claims 2-4 and 6-10 above.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perfler (2017/0151014).
Perfler provides a device comprising a multi-segment device (Figure 2, for example) comprising proximal (3) and distal (2) segments that are spaced apart.  The examiner maintains the device is inherently capable of being inserted within a nasal cavity and thus inherently meets the intended use limitations.
Regarding claim 2, the proximal and distal segments are comprised of first and second sets of flexible support elements having electrodes thereon for treating tissue.  Regarding claim 3, the proximal and distal segments are transformable between expanded and retracted configurations.  Regarding claim 4, some of the proximal struts extend upward, and some of the distal struts extend downward as seen in Figure 2.  Regarding claim 5, each of the second set of support elements comprise a loop shaped extending outward to form an open-ended circumferential shape (see, for example, Figure 14).  Regarding claims 6 and 7, see paragraph [0116].  Regarding claims 8-10, Perfler disclose the delivery of RF energy.  The examiner maintains the size and shape of the Perfler end-effector make it inherently capable of performing the intended use limitations recited in these claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,695,557. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are much narrower in scope and necessarily read on the claimed limitations of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saadat (2015/0164571), Fox et al (2018/0102994), Dinger et al (2018/0177546), Wolf et al (8,986,301) and Edwards (5,746,224) disclose various other RF treatment devices for treating conditions in the nasal cavity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           May 6, 2022